Citation Nr: 1429397	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-31 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypothyroidism.

 5.  Entitlement to service connection for any sleep disorder, to include obstructive sleep apnea, to include as secondary to the Veteran's service-connected panic disorder with agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 and had air national guard active duty under 32 U.S.C.A. § 505 (West 2002) from September 2002 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in April 2013, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Evidence was submitted to the RO in June 2013 and then forwarded to the Board with a waiver of RO consideration.  

After reviewing the evidence of record, including statements from the Veteran made in November 2008, the Board concludes that he is claiming not only sleep apnea, but any sleep disorder, including as secondary to his service-connected panic disorder with agoraphobia.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The issues of service connection for hypothyroidism and a sleep disorder, to include sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

In April 2013, the Veteran effectively withdrew his appeals on the issues of service connection for asthma, gastroesophageal reflux disease, and hypertension.  


CONCLUSIONS OF LAW

The criteria for withdrawal of the issues of service connection for asthma, gastroesophageal reflux disease, and hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the claims of service connection for asthma, gastroesophageal reflux disease, and hypertension.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to those issues and they are dismissed.

ORDER

The appeals on the issues of service connection for asthma, gastroesophageal reflux disease, and hypertension are dismissed.

REMAND

The Veteran seeks service connection for hypothyroidism and sleep apnea.  Concerning the hypothyroidism claim, he contends that he was exposed to a lot of chemicals in service, and that he had his thyroid tested in service after he complained of tiredness.  A June 1988 service treatment record reflects that the Veteran's thyroid laboratory test results were normal at that time, after he complained of being tired for 3 months.  

The Veteran was discharged from air national guard active duty in November 2002.  In September 2004, he was given private blood tests for complaints of tiredness.  The record next reflects a notation of hypothyroidism being medicated with synthroid in November 2005.  It is unclear when the hypothyroidism was diagnosed and the records from the time of that diagnosis have not been obtained and may contain evidence supportive of the claim.  All relevant medical records of treatment which the Veteran has received for hypothyroidism which are not of record should be obtained.  

Following this, a VA examination must be conducted, as the Veteran had tiredness in service in 1988, and now has hypothyroidism, and there is a May 2013 private medical opinion of record from C.A.F., M.D., indicating that he may well have had Hashimoto's thyroiditis in 1988.  38 C.F.R. § 3.159 (c)(4).

Concerning the sleep disorder claim, it is argued that the Veteran has central sleep apnea and that it is due to an in-service head injury in 1988.  There is a February 1988 service treatment report of record showing that the Veteran sustained trauma to his head when a canopy crane slipped off an engine trailer and struck him on the right side of his head.  He denied loss of consciousness, and a superficial scalp laceration was assessed.  

Obstructive sleep apnea was diagnosed by A.E., M.D. in October 2004, after he evaluated the Veteran in September 2004, apparently on referral from T.D., M.D.  O.R., M.D. mentioned in June 2013 that the Veteran reported having symptoms of fatigue and tiredness in the 1980's which Dr. R. reported may be related to early obstructive sleep apnea, and that clinical correlation was required.  The records from Dr. E. do not seem to relate the Veteran's sleep apnea to service, but it is possible that records from Dr. D., which are not of record, would have information supportive of the Veteran's claim for service connection.  The Veteran mentioned M.R., M.D. as treating him for sleep apnea at the time of his October 2007 claim.  His records as well may contain supportive information.   

Accordingly, all relevant medical records of treatment which the Veteran has received for sleep apnea should be obtained, including those leading up to the diagnosis of sleep apnea, and any from Dr. D., Dr. R., or any other health care provider who saw him for its symptoms prior to its diagnosis in October 2004.  

Furthermore, the Veteran mentioned in November 2008 that his sleep disorder had occurred after panic attacks, anxiety, and depression, and that he had been told that his sleep disorder could be affected by his mental health issues.  He was service-connected for panic disorder with agoraphobia in June 2009.  His November 2008 statements appear to be a claim for service connection for a sleep disorder as secondary to this panic disorder.  Accordingly, the Veteran should be provided notice regarding claims of secondary service connection and a VA examination.  The injury to his head is shown in service in February 1988, he reported being tired for 3 months in June 1988, he is service-connected for panic disorder with agoraphobia, and he now has sleep apnea.  38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the secondary service connection notice and development required for his claim for service connection for sleep disorder secondary to panic disorder with agoraphobia.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for thyroid or sleep conditions since service, to include Dr. C.A.F., Dr. A.E., Dr. T.D., Dr. O.R., and Dr. M.R. After securing the necessary release, the obtain these records.

3.  After the above is completed, the Veteran should be scheduled for an appropriate VA examination to determine the nature and likely etiology of the hypothyroidism.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All current thyroid disability should be clearly reported. 

After reviewing the claims record and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current thyroid disorder is causally related to the Veteran's service, to include the tiredness tested for in June 1988?

The examiner should discuss the evidence of record, including the May 2013 medical opinion from Dr. C.A.F. that the Veteran may have had Hashimoto's thyroiditis in 1988, and furnish reasons for the opinion. 

4.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the nature and likely etiology of sleep apnea.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All current sleep disorder disability should be clearly reported. 

After reviewing the claims record and examining the Veteran, the examiner should identify all types of sleep disorders which are present and respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder is causally related to the Veteran's service, to include the tiredness tested for in June 1988?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder disability is proximately due to or caused by the Veteran's service-connected panic disorder with agoraphobia disability?

 c)  Is it at least as likely as not (a 50% or higher degree of probability) that any current sleep disorder disability has been aggravated by the Veteran's service-connected panic disorder with agoraphobia disability?

The examiner should furnish reasons for the opinions. 

5.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection for hypothyroidism and any sleep disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


